PER CURIAM.
This is an appeal from a final judgment and sentence entered by the Circuit Court of Broward County. Appellants were tried and found guilty of four counts of grand larceny by fraudulent misrepresentation and four counts of criminal attempt. Appellants allegedly ran a fraudulent telephone solicitation operation whereby donations were sought for various “police” organizations and publications.
Appellants have raised eight points for consideration on appeal. We have considered each of these points on the basis of the briefs and record filed herein and find that appellants have failed to demonstrate reversible error. The judgments and sentences below are, therefore, affirmed.
ANSTEAD and BERANEK, JJ., and SIEGENDORF, ARDEN M., Associate Judge, concur.